Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 09, 2017

The Court of Appeals hereby passes the following order:

A17D0397. ERIC J. NATHAN v. BRANCH BANKING AND TRUST
    COMPANY.

      In this garnishment action, Plaintiff/Appellee Branch Banking and Trust
Company (“the Bank”) sought to collect a debt owed by Eric J. Nathan by garnishing
assets of his company, Eric J. Nathan, P.C. (“Nathan’s company”). Nathan’s
company filed four answers to the garnishment petition, and the Bank filed traverses
of the first, third, and fourth answers. Nathan filed a claim pursuant to OCGA § 18-4-
15 seeking a ruling as to the existence of a lien superior to the Bank’s judgment lien.
After a hearing in which the trial court considered only Nathan’s claim regarding the
superior lien and not the traverses, the court denied Nathan’s claim. The order also
expressly stated that the hearing on the Bank’s traverses would occur at a later date.
Nathan filed this application for discretionary appeal, seeking review of the trial
court’s order. We lack jurisdiction.
      The order that Nathan seeks to appeal is not a final order. It is clear from the
trial court’s order that the Bank’s traverses remain pending below. In cases involving
multiple parties or multiple claims, a decision adjudicating fewer than all the claims
or the rights and liabilities of less than all the parties is not a final judgment. See
Shoenthal v. Shoenthal, 333 Ga. App. 729, 729 (776 SE2d 663) (2015) (punctuation
omitted). “In such circumstances, there must be an express determination under
OCGA § 9-11-54 (b) or there must be compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b). Where neither of these code sections [is]
followed, the appeal is premature and must be dismissed.” Id. The order in this case
did not direct the entry of judgment pursuant to OCGA § 9-11-54 (b). Thus, Nathan
was required to comply with interlocutory application procedures by obtaining a
timely certificate of immediate review before filing an application. Although appeals
in garnishment cases are typically by discretionary application, see OCGA § 5-6-35
(a) (4), “the discretionary-application statute, OCGA § 5-6-35, does not allow a party
to ignore the interlocutory-application subsection, OCGA § 5-6-34 (b), when
attempting to obtain appellate review” of an interlocutory order. See Scruggs v. Ga.
Dept. of Human Resources, 261 Ga. 587, 588 (1) (408 SE2d 103) (1991). Because
Nathan did not comply with interlocutory application procedures, this application is
hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/09/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.